Ltbbey, J.
This indictment is under the same statute recited in the preceding case, State v. Hosmer, and charges that the defendant “did solicit from one Willis P. Gould an application for insurance to a certain ins.urance company called the Manufacturers’ Accident Indemnity Company of the United States, without first having received a license therefor as provided by law.”
For some of the reasons stated in the case referred to, we think this charge insufficient. It is not charged that the defendant acted or claimed to act as the agent of the insurance company named. He is liable, under the statute, only when he acts or assumes to act, as the agent of the company for which he solicits the application for insurance, without a license as such agent. He may legally have solicited the application as a licensed insurance broker, or as president or secretary of the company, and still all of the averments in this indictment would be true.

Exceptions sustained.

Petebs, C. J., Danforth, Emery, Foster and Haskell, JJ., concurred.